DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 10 February 2022, claims 1-2, 5, 8-9, 12, 15-16, and 19 are amended per Applicant's request. Claims 4, 11, and 18 are cancelled. No claims were withdrawn. Claims 21-23 are new. Therefore, claims 1-3, 5-10, 12-17, and 19-23 are presently pending in the application, of which claims 1, 8, and 15 are presented in independent form.

The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 10 February 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection (Applicant’s arguments on Remarks, p. 13-14 are directed to Crofton and Ranum not disclosing the use of a policy file for determining whether an integrity of the computing device has been compromised; however, prior art reference, Moran, has been applied to reject this feature. See the 103 rejection below for further elucidation on the rationale for this rejection).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8, 12-13, 15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Crofton et al. (“Crofton”) (US 2017/0177867 A1), in view of Ranum et al. (“Ranum”) (US 2014/0013434 A1), in further view of Moran (“Moran”) (US 2007/0157315 A1).
	Regarding claim 1: Crofton teaches A method for preserving integrity and performing a backup of a plurality of endpoint devices centrally managed by a central server over a network (Crofton, [0026], where the system comprises a plurality of devices (i.e., “endpoint devices”) communicating via a network to a backup server. See Crofton, [0039], where the backup server executes a backup manager that manages (i.e., “centrally manages”) the backups for the one or more endpoint devices), comprising:
	receiving at the central server, from each of the plurality of endpoint devices, [one or more hashes] for performing the backup and preserving integrity of the endpoint device that identifies files located in the file system of the endpoint device, the [one or more hashes] containing unique file signatures of the files in the file system of the endpoint device, wherein the [one or more hashes are] produced on the endpoint device by an agent operating on the endpoint device that calculates the unique file signatures of the files in the file system of the endpoint device (Crofton, [0034], where a backup server may receive file hashes from one or more backup agents running on one or more client devices (i.e., “endpoint devices”) (see Crofton, [0008], where a backup agent runs on a computing device). See Crofton, [0036], where a device identifier may be provided by the backup agent to a server (item 140) along with file hashes and/or files, and may be recorded or associated with the hashes or backed up files. See Crofton, [0055], where each file or fragment may be associated with a hash value or signature generated from a cryptographic hash function (i.e., “unique file signatures of the files”). Note that one of ordinary skill in the art would have recognized that a cryptographic hash would have generated a unique file signature of the file, since the cryptographic hash is based on the contents of the file1.
See Crofton, [0105], where the backup agent executing on a client device may monitor file system read/write operations anywhere in storage of the client device, i.e., indicating that the files are located in a file system of the client device (i.e., “file system of the endpoint device”));
	for each of the plurality of endpoint devices, comparing the [one or more hashes] received from the endpoint device with a reference [one or more hashes] to identify differences between the received [one or more hashes] and the reference [one or more hashes] (Crofton, [0044], where file hash results or signatures may be compared to detect differences. See Crofton, [0039], where the backup manager may compare received file hashes (i.e., “received [hash value]”) to stored file hashes (i.e., “reference [hash value]”), where the stored file hashes correspond to files in the device (see, e.g., Crofton, [0060]) (i.e., “the reference [hash values] for the endpoint device”). See Crofton, [0039], where the backup manager executing by the server (item 140) (see Crofton, [0031]) may compare received file hashes to stored file hashes before receiving backup data from the devices (i.e., “for each of the plurality of endpoint devices”), where the backup manager may maintain a data hash table) …;
	determining, based on [one or more rules] that defines what differences from the reference [one or more hashes] constitute a compromise to the integrity of the endpoint device, whether differences between the received [one or more hashes] and the reference [one or more hashes] constitute a compromise to the integrity of the computing device (Crofton, [0079], where the backup manager may tag or identify the file or fragment as potentially malicious. See Crofton, [0044], where the system may detect and mitigate malicious activity on a user’s device. See also Crofton, [Section B “Malicious Activity Detection in an Online Backup System”], i.e., Crofton, [0095-0124], with regards to the system determining legitimate/malicious activities based on a variety of factors and thresholds (i.e., “based on [one or more rules] that defines what differences from the reference [one or more rules] constitute a compromise to the integrity of the endpoint device”). See Crofton, [0044], where the system ultimately detects and mitigates malicious activity on a user’s device based on the file hash result comparisons (i.e., indicating that the device’s integrity had been compromised));
	in response to determining that the differences between the received [one or more hashes] and the references [one or more hashes] do not constitute a compromise to the integrity of the computing device based on the [one or more rules], using the received [one or more rules] to back up the endpoint device by determining content changed on the endpoint device since a previous backup by comparing the received [one or more hashes] with a previous [one or more hashes] received from the endpoint device to determine what changes have taken place on the endpoint device since the capturing of the previous [one or more hashes], and uploading the changed content to the central server (Crofton, [0065-0068], where the backup agent detects a file change or creation, and may lock the prior version of the file or fragment from being overwritten. The backup manager then determines if the shared rate for the modified file or fragment exceeds a predetermined threshold (i.e., as being legitimate, i.e., “do not constitute a compromise to the integrity of the computing device based on the [one or more rules”), the prior version of the file/fragment may be unlocked (or a flag removed) to allow overwriting of the prior version, and the file/fragment may be accordingly updated (i.e., “using the received [one or more hashes] to back up the endpoint device”).
	See Crofton, [0044], where a data hash table may store a plurality of hashes in explicit association with each hash corresponding to a state of the file. When a file is modified on a client device, the client device’s backup agent may generate a new hash for that file, and transmit a new hash value and file identifier (Crofton, [0056]). See Crofton, [0039], where the backup manager executing by the server (item 140) (see Crofton, [0031]) may compare received file hashes to stored file hashes before receiving backup data from the devices, where the backup manager may maintain a data hash table, and transfer the corresponding modified files / fragments to be backed up/archived to the backup or storage server (i.e., “uploading the changed content to the central server”) by calculating a hash of a newly created or modified file or fragment to be backed up (Crofton, [0041], [0071], and [0076]));
	in response to determining that the identified differences constitute a compromise to the integrity of the endpoint device, triggering a remedial action (Crofton, [0084-0085], [0097], and [0109], where the system identifies a file as being legitimate or malicious based on the file reaching a threshold or temporal threshold (i.e., “in response to determining that the identified differences constitute a compromise to the integrity of the endpoint device”). The backup manager may automatically restore (or allow users to manually select to restore) the prior version of the file or fragment (i.e., “triggering a remedial action”) to undo the modification to the client devices having device identifiers associated with the new version of the file).
	Although Crofton does not appear to explicitly state that the one or more hashes are represented as a manifest, as claimed, Crofton suggests that multiple file hashes/signatures may be sent (see Crofton, [0036], where a device identifier may be provided to a server (item 140) along with file hashes and/or files, and may be recorded or associated with the hashes or backed up files). Furthermore, Crofton’s comparison of file hashes/signatures results in equivalent operating characteristics as the claimed invention, as both the previous and current manifests (as claimed) comprise a list of file signatures, i.e., both Crofton and the claimed invention are directed to comparing one or more file signatures (i.e., Crofton’s device sending one or more file signatures to the backup server; the claimed invention obtaining this information from the manifest) to previously received/stored file signatures (i.e., Crofton’s data hash table; a previous manifest as claimed).
	Thus, one of ordinary skill in the art would have been suggested by Crofton’s disclosure to utilize a manifest, as claimed, with the motivation of avoiding performing multiple handshakes with the backup server each time a new file signature is computed and transmitted, which would have resulted in higher I/O processing; however, the use of a manifest requires only one handshake for each manifest snapshot, where the backup server would receive the manifest of file signatures all at one time.
	Crofton discloses all the claim limitations, but does not appear to explicitly teach wherein the reference manifest is produced by performing a full scan of the file system of the endpoint device when the endpoint device is in a clean state and calculating unique file signatures of files in the file system; and that the determination of differences between the received manifest and the reference manifest constituting a compromise to the integrity of the endpoint device is based on a policy file.
	Ranum teaches wherein the reference manifest is produced by performing a full scan of the file system of the endpoint device when the endpoint device is in a clean state and calculating unique file signatures of files in the file system (Ranum, [0047], where scanners may compare current file systems associated with scanned hosts (i.e., “endpoint device”) to identify differences relative to the indexed trusted file systems (i.e., “reference manifest”), which may include previous file systems associated with the scanned hosts at an earlier time when the scanned hosts had no malware infections (Ranum, [0057]) (i.e., “when the endpoint device is in a clean state”). Note that the indexes may be in the form of manifests (Ranum, [0057]). See Ranum, [0045], where the manifests list file hashes, where file hashes are unique signatures associated with files on the known reference systems (i.e., “calculating unique file signatures of files in the file system [of the endpoint device]”).
Note that although Ranum does not appear to explicitly state that the scanned hosts pertained to a “full” scan as claimed, one of ordinary skill in the art would have been motivated to have modified Ranum’s disclosure to explicitly perform a full scan of the scanned host with the motivation of ensuring that malware/viruses had not infected any part of the scanned host at all (i.e., otherwise malware/viruses that infected certain unscanned portions of the host will be left undetected, and defeats the purpose of having a clean/trusted reference system)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crofton and Ranum (hereinafter “Crofton as modified”) with the motivation of representing “ideal” or master sets that can be used to baseline subsequent comparisons used to detect whether viruses or other malware have infected the network (Ranum, [0046]).
Crofton as modified does not appear to explicitly teach wherein the determination of differences between the received manifest and the reference manifest constituting a compromise to the integrity of the endpoint device is based on a policy file.
Moran teaches wherein the determination of differences between the received manifest and the reference manifest constituting a compromise to the integrity of the endpoint device is based on a policy file (Moran, [0303], where an operator may specify a policy (i.e., “policy file”) describing what changes to a package can be ignored. 
Although Moran does not appear to explicitly state that the policy is stored as a file on a server, one of ordinary skill in the art would have recognized that such policies set by a user (and later consulted by the system) implies that the policies are stored. Regardless of whether the policies are stored in a file or in some other data form, the claimed invention does not distinguish over the prior art because both the claimed invention and Moran pertain to allowing users to set policies that the system can later use (i.e., retrieve and compare), and utilizing the user-specified policies to override certain files that would normally have been flagged as malicious. Thus, the claimed invention does not distinguish over the prior art).
Although Moran’s disclosure pertains to potentially-compromised packages (rather than potentially-compromised endpoint devices, as claimed), Moran is analogous to the claimed invention because both Moran and the claimed invention pertain to security measures for detecting possible compromised data in a set of files by comparing file signatures in the set of files, and allowing users to manually specify certain policies in the detection of compromised data. Therefore, Moran is analogous to the claimed invention.
Crofton as modified and Moran are directed to the same field of invention, which is detecting possible compromised data in a set of files by comparing file signatures in the set of files, and allowing users to manually specify certain policies in the detection of compromised data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crofton as modified and Moran (hereinafter “Crofton as modified”) by substituting Crofton’s set of rules with Moran’s policy, with the motivation of reducing the problem of high false positives (i.e., incorrectly flagging a package/file as suspicious/malicious) by allowing the operator to specify a policy describing what changes can be ignored (see Moran, [0303]), e.g., some of the files installed as part of a package are expected to change and would have produced false positives (see Moran, [0309]).

	Regarding claim 5: Crofton as modified teaches The method of claim 1, wherein:
	the policy file defines a location on the endpoint device that is deemed to be safe, and identified differences corresponding to files in the location deemed to be safe are ignored when determining whether identified differences constitute a compromise to the integrity of the endpoint device (Moran, [0303], where an operator may specify a policy describing what changes to a package can be ignored. See Moran, [0309-0321], where the system checks files in a package management database and compares the signatures in the database to the signature of the current version of the file in the package. The system may suppress false positives by ignoring mismatches when the location of the file is compared against conventions for where changeable files are in place, e.g., certain directories such as /var/lib or /var/log are common locations for configuration files/configurable scripts and log files, respectively (i.e., “a location…that is deemed to be safe”)). 

	Regarding claim 6: Crofton as modified teaches The method of claim 1, wherein the remedial action comprises conveying a message indicating the compromise to the integrity of the endpoint device (Crofton, [0084-0085] and [0097], where a message may be presented to a user, informing them of the potentially malicious activity on the client device). 

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Crofton teaches A computing device for preserving integrity and performing a backup of a plurality of endpoint devices centrally managed by a central server over a network, comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the computing device to perform the steps of [the claim] (Crofton, [0125-0126], where the disclosed system may be implemented on a computing device and performing the disclosed operations, where the computing device includes a central processing unit that processes instructions fetched from the main memory unit and/or storage).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Crofton teaches A non-transitory computer readable storage medium for preserving integrity and performing a backup of a plurality of endpoint devices centrally managed by a central server over a network comprising one or more sequences of instructions, the instructions when executed by one or more processors causing the one or more processors to execute the operations of [the claimed steps] (Crofton, [0125-0126], where the disclosed system may be implemented on a computing device and performing the disclosed operations, where the computing device includes a central processing unit that processes instructions fetched from the main memory unit and/or storage).

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 20: Crofton as modified teaches The non-transitory computer readable storage medium of Claim 15, wherein the remedial action comprises at least one of conveying a message indicating the compromise to the integrity of the endpoint device, or enforcing a base image on the endpoint device (Crofton, [0084-0085], [0097], and [0109], where the system identifies a file as being legitimate or malicious based on the file reaching a threshold or temporal threshold. The backup manager may send a notification to client devices having device identifiers associated with the new version of the file that the file is potentially corrupt. The prior version of the file or fragment may be restored to undo the modification to the client devices having device identifiers associated with the new version of the file). 

	Regarding claim 21: Crofton as modified teaches The method of claim 1, wherein:
	the policy file defines a file type that is deemed to be safe and identified differences corresponding to files of the type deemed to be safe are ignored when determining whether identified differences constitute a compromise to the integrity of the endpoint device (Moran, [0303], where an operator may specify a policy describing what changes to a package can be ignored. See Moran, [0309-0321], where the system checks files in a package management database and compares the signatures in the database to the signature of the current version of the file in the package. The system may suppress false positives by ignoring mismatches when a file is determined to be of a particular category type (e.g., configuration file, log file, etc.) (i.e., “file type that is deemed to be safe”)). 

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.


Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Crofton et al. (“Crofton”) (US 2017/0177867 A1), in view of Ranum et al. (“Ranum”) (US 2014/0013434 A1), in further view of Moran (“Moran”) (US 2007/0157315 A1), in further view of Brouwer et al. (“Brouwer”) (US 2009/0006640 A1).
	Regarding claim 2: Crofton as modified teaches The method of claim 1, wherein identifying the differences between the received manifest and the reference manifest comprises: determining added files based on file signatures that are present in the received manifest and not present in the reference manifest (Crofton, [0063], where the backup manager determines that a received hash value is not present in the data hash table (the data hash table storing prior hash values). See also Crofton, [0073], where a newly created file may result in the data table not including the hash value).
Crofton as modified does not appear to explicitly teach [wherein identifying the differences between the received manifest and the reference manifest comprises:] determining missing files based on file signatures that are present in the reference manifest and not present in the received manifest; and determining file path changes based on file signatures that are the same in the reference manifest and in the received manifest but have different corresponding file paths in the received manifest and in the reference manifest.
Brouwer teaches [wherein identifying the differences between the received manifest and the reference manifest comprises:] determining missing files based on file signatures that are present in the reference manifest and not present in the received manifest; and determining file path changes based on file signatures that are the same in the reference manifest and in the received manifest but have different corresponding file paths in the received manifest and in the reference manifest (Brouwer, [0045-0046], where every entry in the old manifest is compared to the files to be backed up currently stored on the data processing device to determine what files are represented in the old manifest, and what files are currently stored on the data processing device, in order to determine which files have changed, which files have been added, and which files have been deleted since the earlier backup corresponding to the manifest was performed. The host may delete the files not contained in the new/received manifest by comparing the received manifest to the old manifest (implying that the file signatures are present in the reference/old manifest, but not in the received manifest).
Although Brouwer does not appear to explicitly state that the system determines file path changes, Brouwer discloses in [0045] that the system computes the path hash2 (phash) and content hash (chash) for each file to be backed up, and the results are compared to the entries in the manifest (indicating that the system will determine from here whether the phash, i.e., file path, has changed from the received manifest when compared to the old manifest).
Therefore, one of ordinary skill in the art would have been suggested to modify Brouwer to explicitly check for file path changes such that the chash (content) is the same and phash (file path) is different with the motivation of identifying a potential unauthorized copying/transfer to a completely different directory (which can indicate a potentially suspicious activity)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crofton as modified and Brouwer (hereinafter “Crofton as modified”). Crofton discloses monitoring for changes to a file system for new, modified, or deleted files. Brouwer discloses detecting the deletion of a file and file path changes (i.e., a type of file modification) using the manifest. Therefore, it would have been obvious to combine Crofton as modified and Brouwer by adding deleted files and file path changes to Crofton’s list of activities to check for with the motivation of more broadly capturing a wider range of potential suspicious activity, thereby increasing the effectiveness of the system in monitoring the devices for malicious activities. 

	Regarding claim 3: Crofton as modified teaches The method of claim 2, further comprising:
determining that an identified difference constitutes a compromise to the integrity of the endpoint device when the identified difference includes at least one of: an added file of a type that is deemed to be potentially harmful; a missing file of a type that is deemed to be potentially harmful; or a file path change corresponding to a file of a type that is deemed to be potentially harmful (Crofton, [0111-0112], where malicious activity detection may be based on file type modifications, where a file type for a file is identified, and then the system determines whether a corresponding file type-specific modification rate is greater than another threshold. See also Crofton, [0118], where the file modification behavior comprises a number of modified files of a predetermined type during a predetermined time window, and determines that the number of modified files of the predetermined type during the predetermined time window exceeds a second threshold.
Note that although Crofton discloses the backup agent operating on the client device performs this function, one of ordinary skill in the art would have modified Crofton’s disclosure such that this determination process is performed on the backup server (i.e., the claimed central server) with the motivation of pushing this processing onto the backup server, thereby relieving the client devices from these processing tasks (since client devices may have lower processing capacities than a server), i.e., avoiding severely impacting performance on the client devices). 

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crofton et al. (“Crofton”) (US 2017/0177867 A1), in view of Ranum et al. (“Ranum”) (US 2014/0013434 A1), in further view of Moran (“Moran”) (US 2007/0157315 A1), in further view of Besch et al. (“Besch”) (US 2008/0178290 A1).
	Regarding claim 7: Crofton as modified teaches The method of claim 1, but does not appear to explicitly teach wherein the remedial action comprises enforcing a base image on the endpoint device.
	Besch teaches wherein the remedial action comprises enforcing a base image on the endpoint device (Besch, [0017], where if a harmful file is found during examination of the virtual hard disk, an alarm can be appropriately triggered to inform the user of the computer system or an administrator. To eliminate the malware, an older, clean image of the hard disk can be restored. In addition, the hard disk can be repaired so that a harmful file on the hard disk or on an image of the hard disk is replaced by a corresponding undamaged file, i.e., from an older image or from a reference image).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Crofton as modified and Besch. Crofton suggests in [0097] that a user may be allowed to restore to a file to before the modification (see also Crofton, [0109], where the backup agent may restore the previous, unmodified version of the file), but does not appear to explicitly state that the entire device is restored to previous state. Therefore, one of ordinary skill in the art would have been motivated to have combined the teachings of Crofton as modified and Besch with the motivation of completely cleaning the client device by rolling it back to a previous state due to a possibility that the infection is widespread within the client device, i.e., not just confined to only the file detected to be corrupted.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. Gosnell et al. (US Patent Publication No. 2007/0038857 A1) is cited to show that cryptographic hashes of a file generate unique file signatures, since cryptographic hashes are based on the contents of the file (Gosnell et al, [0031]). The prior art should be considered to define the claims over the art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
28 May 2022




    
        
            
        
            
        
            
    

    
        1 Gosnell et al. (US Patent Publication No. 2007/0038857 A1) at [0031].
        2 See Brouwer, [0032], where the phash is the hash of the path of the file to be backed up on a host computer.